Confidential

Translation Version Solely for Reference



EQUITY PLEDGE AGREEMENT
REGARDING
SHANGHAI EWORLDCHINA INFORMATION TECHNOLOGIES CO., LTD.






AMONG
LI ZHI GANG
LI HUI
AND




  WFOE[


DATED May 11, 2007

--------------------------------------------------------------------------------

Equity Pledge Agreement

This Equity Pledge Agreement (the "Agreement") is entered into in Shanghai, the
People’s Republic of China (the "PRC") as of May 11, 2007 by and among the
following parties:

(1)

LI ZHI GANG

a PRC citizen (identity card number:


420984197001270018);

(2)

LI HUI(

, a PRC citizen (identity card number: 310108198101161539);


(Li Zhi Gang(

  and Li Hui




are hereinafter referred to individually as a




"Pledgor" or collectively as the “Pledgors”)

(3)



(the “WFOE”)




Contact Address: 1088 South Pudong Road, Suite 1603, Shanghai.


(In this Agreement, the aforesaid parties may be hereinafter referred to
individually as a "Party" and collectively as the "Parties")

Whereas

(1)      Pledgors are shareholders of record of Shanghai EworldChina Information
Technologies Co., Ltd.  (with its contact address at 1088 South Pudong Road,
Suite 1202, Shanghai and its legal representative being Li Zhi Gang ,
hereinafter, the “Company”), legally holding 100% equity interest in the Company
(the "Company Equity"); and their contribution amounts in the registered capital
of the Company and their shareholding percentages as of the date hereof are set
out in Appendix I hereto.   (2)      Pursuant to the Exclusive Equity Transfer
Option Agreement dated May 11, 2007 among Pledgee, Pledgors, and the Company
(the "Equity Transfer Option Agreement"), Pledgors shall, to the extent
permitted by the PRC Laws, and upon the request of Pledgee, transfer all or part
of their respective equity interests held by him or her in the Company to
Pledgee and/or any other entity or individual designated by Pledgee.   (3)     
Pursuant to the Shareholders’ Voting Rights Proxy Agreement dated May 11, 2007
among Pledgee, Pledgors and the Company (the "Voting Rights Proxy Agreement"),
Pledgors have fully entrusted Mr. Jin Jiafeng  the power to exercise on their
behalf all voting rights in the Company entitled to Pledgors as shareholders
thereof.  

EworldChina Equity Pledge Agreement

1

--------------------------------------------------------------------------------

(4)      Pursuant to the Exclusive Technical Service and Consultancy Agreement
dated May 11, 2007 between Pledgee and the Company (the "Technical Service
Agreement"), the Company has exclusively appointed Pledgee to provide relevant
technical license, consultation and supporting services and shall pay for
corresponding service fees to Pledgee for such services.   (5)      Pursuant to
the Exclusive Commercial Consultancy Service Agreement dated May 11, 2007
between Pledgee and the Company (the "Commercial Consultancy Agreement"), the
Company has exclusively appointed Pledgee to provide relevant commercial
consultancy services and shall pay for corresponding service fees accordingly to
Pledgee for such services.   (6)      As a guarantee for the performance of the
Contractual Obligations (as defined below) and the repayment of the Guaranteed
Liabilities (as defined below) by Pledgors and the Company, Pledgors agree to
pledge to Pledgee all of the equity interest held by him or her in the Company,
and to grant to Pledgee a right of top priority in the pledge.  

Now, therefore, upon agreement through mutual consultations, the Parties hereby
agree as follows:

Article 1 Definition

1.1      Unless otherwise required by the context, the following terms herein
shall have the following meanings:  

"Contractual Obligations"    means all contractual obligations of Pledgors
under      the Exclusive Equity Transfer Option Agreement,      the
Shareholders’ Voting Rights Proxy Agreement      and this Agreement, and all
contractual obligations      of the Company under the Exclusive Equity     
Transfer Option Agreement, the Shareholders’      Voting Rights Proxy Agreement,
the Exclusive      Technical Service and Consultancy Agreement and      the
Exclusive Commercial Consultancy Service      Agreement.                "Event
of Default"    means any of the following events: (1) any breach      by
Pledgors of its Contractual Obligations under      the Exclusive Equity Transfer
Option Agreement,      the Shareholders’ Voting Rights Proxy Agreement      or
this Agreement; (2) any breach by the Company      of its Contractual
Obligations under the Exclusive      Equity    Transfer    Option    Agreement, 
  the 


EworldChina Equity Pledge Agreement

2

--------------------------------------------------------------------------------

    Shareholders’ Voting Rights Proxy Agreement, the      Exclusive Technical
Service and Consultancy      Agreement or the Exclusive Commercial     
Consultancy Service Agreement; or (3) any of the      Exclusive Equity Transfer
Option Agreement, the      Shareholders’ Voting Rights Proxy Agreement, the     
Exclusive Technical Service and Consultancy      Agreement, the    Exclusive   
Commercial      Consultancy Agreement or this Agreement      becomes invalid or
unenforceable due to the      change of PRC Laws, promulgation of new PRC     
Laws or any other reasons, and Pledgee is unable      to make alterative
arrangement for the realization      of the purposes under the Transaction
Agreements.    "Equity Pledge"    has the meaning set forth in Article 2.2 of
this      Agreement.            "Guaranteed Liabilities"    means all direct,
indirect losses and foreseeable      loss of profits suffered by Pledgee as a
result of      any Event of Default of Pledgors and/or the      Company, the
amount of which shall be      determined, to the extent permitted by PRC Laws, 
    by Pledgee at its absolute sole discretion (such      determination shall be
binding on Pledgors); as      well as all fees incurred by Pledgee in the     
enforcement of performance of the Contractual      Obligations of Pledgors
and/or the Company.    "Pledged Property"    means all of the Equity Interest in
the Company      lawfully owned by Pledgors as of the effective date     
hereof, which shall be pledged to Pledgee pursuant      to provisions hereof as
the guarantee for the      performance of the Contractual Obligations by     
Pledgee and the Company, the details of the      Pledged Equity Interest of each
Pledgor are set out      in Appendix I hereto, as well as the increased     
contribution and dividends in accordance with      Articles 2.6 and 2.7 hereof. 
      "PRC Laws"    means the then effective laws, administrative     
regulations, administrative rules, local regulations,      judicial
interpretations and other binding      regulatory documents of the PRC.     


EworldChina Equity Pledge Agreement

3

--------------------------------------------------------------------------------

"Power of Attorney"    has the meaning set forth in Article 12.11 of this     
Agreement.    "Rights"    has the meaning set forth in Article 12.6 of this     
Agreement.    "Transaction Agreements"    means the Exclusive Equity Transfer
Option      Agreement, the Shareholders’ Voting Rights Proxy      Agreement, the
Exclusive Technical Service and      Consultancy Agreement and the Exclusive   
  Commercial Consultancy Service Agreement. 


1.2      The references to any PRC Laws herein shall be deemed to (1) include
the amendments to and changes, supplements and reenactments of such laws,
irrespective of whether they take effect before or after the execution of this
Agreement; and (2) include other decisions, notices or regulations enacted in
accordance therewith or effective as a result thereof.   1.3      Unless
otherwise specified herein, all references to an article, clause, item or
paragraph shall refer to the relevant part hereof.  

Article 2 Equity Pledge

2.1      Pledgors hereby agree to pledge to Pledgee the Pledged Property which
they lawfully own and are entitled to dispose of pursuant to the provisions
hereof as the guarantee for performance of the Contractual Obligations and
repayment of the Guaranteed Liabilities.   2.2      Pledgors undertake that they
will be responsible for, on the date hereof, the recording of the equity pledge
arrangement hereunder (the "Equity Pledge") on the shareholders register of the
Company, and shall make their best efforts to complete the relevant registration
procedures with the competent administration authority for industry and
commerce.   2.3      Within the effective term of this Agreement, Pledgee shall
not be liable in any way for loss in the value of the Pledge Property, nor shall
Pledgors be entitled to claim in any way or make any demand on Pledgee in
respect thereof unless such loss is caused by intentional misconduct of Pledgee
or is directly caused by gross negligence of Pledgee.   2.4      Subject to the
provision of Article 2.3 above, in the event of any possible obvious loss in the
value of the Pledged Property, which is sufficient to adversely affect Pledgee’s
rights, Pledgee may at any time auction or sell off the  

EworldChina Equity Pledge Agreement

4

--------------------------------------------------------------------------------

  Pledged Property on behalf of Pledgors, and, upon agreement with the Pledgors,
use the proceeds from such auction or sale-off as early repayment of the
Guaranteed Liabilities, or place such proceeds in escrow with the local notary
institution where Pledgee is domiciled (any fees incurred in relation thereto
shall be fully borne by Pledgors).   2.5      In case of any Event of Default,
Pledgee is entitled to dispose of the Pledged Property as set forth in Article 4
hereof.   2.6      Only with a prior consent by Pledgee shall Pledgors increase
its capital contribution to the Company. The increased capital of the Company as
a result of the capital contribution increase to the Company by Pledgors shall
also be the Pledged Property.   2.7      Only with a prior consent by Pledgee
shall Pledgors receive dividends or profits from the Pledged Property. The
dividends or profits received by Pledgors from the Pledged Property shall be
deposited into Pledgee’s bank account designated by Pledgee under the
supervision of Pledgee and, shall be used as the Pledged Property for discharge
of the Guaranteed Liabilities in first priority.   2.8      Pledgee is entitled
to dispose of any Pledged Property of Pledgors pursuant to the provisions hereof
upon occurrence of any Event of Default.  

Article 3 Release of Pledge

Upon full and complete performance of all Contractual Obligations by Pledgors
and the Company, Pledgee shall, upon request of Pledgors, release the pledge
hereunder, and cooperate with Pledgors in handling the cancellation of the
record of the Equity Pledge in the shareholders register of the Company.
Reasonable fees incurred in the release of the pledge shall be borne by Pledgee.

Article 4 Disposal of the Pledged Property

4.1      Pledgors and Pledgee hereby agree that, in case of any Event of
Default, Pledgee shall be entitled to exercise, upon written notice to Pledgors,
all of its rights and powers arising under default remedies under the PRC Laws,
the Transaction Agreements and the terms hereof, including but not limited to
repayment in priority with proceeds from auctions or sale-offs of the Pledged
Property.   4.2      Pledgee shall be entitled to designate in writing its legal
counsel or other agents to exercise on its behalf any and all rights and powers
set out above, and Pledgors shall not oppose thereto.  

EworldChina Equity Pledge Agreement

5

--------------------------------------------------------------------------------

4.3      All reasonable costs incurred in Pledgee’s exercise of any or all of
the above rights and powers shall be borne by Pledgors. Pledgee shall be
entitled to deduct such costs as actually incurred from the proceeds acquired in
its exercise of such rights and powers.   4.4      The proceeds acquired by
Pledgee in its exercise of its rights and powers shall be used in the following
order:     First, to pay for any cost incurred in connection with the disposal
of the Pledged Property and the exercise by Pledgee of its rights and powers
(including but not limited to, court fees and remuneration to its legal counsel
and agents);     Second, to pay for any taxes payable in connection with the
disposal of the Pledged Property; and     Third, to repay Guaranteed Liabilities
to Pledgee.     If there is any balance after the above payments, Pledgee shall
return the same to Pledgors or other persons entitled thereto pursuant to
relevant Laws and regulations, or submit the same to the local notary
institution where Pledgee is domiciled (any fees incurred in relation thereto
shall be borne by Pledgors).   4.5      Pledgee shall be entitled to elect to
exercise, simultaneously or otherwise, any of the default remedies it is
entitled to; Pledgee shall not be obliged to exercise other default remedies
before its exercise of the auctions or sale-offs of the Pledged Property
hereunder.  

Article 5 Costs and Expenses

All actual costs in connection with the creation of the Equity Pledge hereunder,
including (but not limited to) stamp duties, any other taxes, all legal fees,
etc., shall be borne by Pledgee.

Article 6 Continuity and No Waiver

The Equity Pledge hereunder is a continuous guarantee, and shall remain
effective until the full performance of the Contractual Obligations or the full
repayment of the Guaranteed Liabilities. No exemption or grace period granted by
Pledgee to Pledgors concerning any breach by Pledgor or delay by Pledgee in its
exercise of any of its rights hereunder and under the Transaction Agreements,
shall affect the rights of Pledgee to demand at any time thereafter the strict
performance of the Transaction Agreements and this Agreement by Pledgors or the
rights entitled to Pledgee arising

EworldChina Equity Pledge Agreement

6

--------------------------------------------------------------------------------

from subsequent breach by Pledgors of the Transaction Agreements and/or this
Agreement pursuant to this Agreement, relevant PRC Laws and the Transaction
Agreements.

Article 7 Representations and Warranties

Pledgors hereby severally and jointly represent and warrant to Pledgee as
follows:

7.1      Pledgors are PRC citizens with full capacity, who have full and
independent legal status, legal capacity and appropriate authority to execute,
deliver and perform this Agreement, and may sue and be sued as independent
parties.   7.2      Pledgors have full power and authority to execute and
deliver this Agreement and all other documents related to the transactions
contemplated hereunder to be executed by them, as well as to consummate such
transactions.   7.3      All reports, documents and information provided by
Pledgors to Pledgee concerning Pledgors and all issues required hereunder prior
to the effectiveness of this Agreement are true and accurate in all material
aspects as of the effective date hereof.   7.4      All reports, documents and
information provided by Pledgors to Pledgee concerning Pledgors and all issues
required hereunder after the effective date hereof are true, accurate and valid
in all material aspects at the time when the same are provided.   7.5      As of
the effective date hereof, Pledgors are the sole and legal owners of the Pledged
Property and are entitled to dispose of the Pledged Property or any part
thereof. There is no outstanding dispute concerning the ownership of the Pledged
Property.   7.6      Except for the security interest established on the Pledged
Property hereunder and the rights under the Transaction Agreements, no other
security interest or third party right exists on the Pledged Property.   7.7   
  The Pledged Property can be lawfully pledged or transferred, and Pledgors have
the full right and power to pledge it to Pledgee pursuant to the provisions
hereunder.   7.8      This Agreement shall constitute the legal, valid and
binding obligations of Pledgors upon due execution by Pledgors.   7.9      Any
consent, permission, waiver or authorization by any third person, or any  

EworldChina Equity Pledge Agreement

7

--------------------------------------------------------------------------------

  approval, permission, exemption by any government authority, or any
registration or filing formalities (if required by laws) with any government
authority with respect to the execution and performance hereof and the Equity
Pledge hereunder have been obtained or completed, and shall be fully valid
within the term of this Agreement.   7.10      The execution and performance by
Pledgors of this Agreement do not violate or conflict with any applicable laws,
or any agreement, court judgment, arbitration award rendered by arbitration
institutions and decision made by administrative authorities to which it is a
party or which is binding on its assets.   7.      11 The pledge hereunder shall
constitute the security interest with first priority on the Pledged Property.  
7.12      There is no pending or, to the knowledge of Pledgors, threatening
litigation, legal proceeding or demand in any court or any arbitral tribunal
against Pledgors, or their property, or the Pledged Property; in addition, there
is no pending or, to the knowledge of Pledgors, threatening litigation, legal
proceeding or demand by any governmental or administrative authority against
Pledgors, or their property, or the Pledged Property, which will substantially
or adversely affect the economic status of Pledgors or their capability to
perform the obligations hereunder and the Guaranteed Liabilities.   7.13     
Pledgors hereby warrant to Pledgee that the above representations and warranties
shall remain true and accurate at any time and under any circumstance prior to
the full performance of the Contractual Obligations and the full repayment of
the Guaranteed Liabilities and shall be fully complied with.  

Article 8 Undertakings by Pledgors

Pledgors hereby severally and jointly undertake to Pledgee as follows:

8.1      Without the prior written consent by Pledgee, Pledgors shall not create
or permit the creation of any new pledge or any other security interest on the
Pledged Property.   8.2      Without prior written notice to Pledgee and
Pledgee’s prior written consent, Pledgors shall not transfer the Pledged
Property. The proceeds from transfer of the Pledged Property by Pledgors shall
be, on a priority basis, used for the repayment of the Guaranteed Liabilities or
for placement in escrow with a third party as agreed with Pledgee. In case
either Pledgor transfers the Pledged Property held by it with the consent of
Pledgee, the Pledged Property held by  

EworldChina Equity Pledge Agreement

8

--------------------------------------------------------------------------------

  the other Pledgor shall remain to be governed by this Agreement and shall not
be affected.   8.3      In case of occurrence of any litigation, arbitration or
other demand which may have an adverse effect on the interest of Pledgors or
Pledgee under the Transaction Agreements and hereunder or on the Pledged
Property, Pledgors undertake to notify Pledgee in writing as soon as practical
and in a timely manner and upon reasonable request of Pledgee, take all
necessary measures to ensure the pledge interest of Pledgee in the Pledged
Property.   8.4      Pledgors shall not conduct or permit any act or action
which may have an adverse effect on the interest of Pledgee under the
Transaction Agreements and hereunder or on the Pledged Property.   8.5     
Pledgors guarantee that they shall, upon reasonable request of Pledgee, take all
necessary measures and execute all necessary documents (including but not
limited to the supplementary agreement hereto) so as to ensure the pledge
interest of Pledgee in the Pledged Property and the exercise and realization of
such rights thereof. Pledgors ensure that the procedures for convening meetings,
the voting method and the contents of the shareholders meetings and/or the board
meetings convened for the purposes of execution of this Agreement, creation and
exercise of the pledge right shall not be in violation of laws, administrative
regulations or the articles of association of the Company.   8.6      In the
event of any transfer of any Pledged Property resulting from the exercise of the
right to the pledge hereunder, Pledgors guarantee that they shall take all
necessary measures for the realization of such transfer.  

Article 9 Change of Circumstances

As supplement to and not in violation of other terms hereof and of the
Transaction Agreements, in the event of the promulgation or change of any PRC
Laws, or change in interpretation or application thereof, or change of the
relevant registration procedures at any time, Pledgee considers that the
continuous effectiveness of this Agreement and/or disposal of the Pledged
Property in the way provided herein shall be illegal or in conflict with such
laws, Pledgors shall, upon the written direction of Pledgee and pursuant to its
reasonable request, promptly take any action and/or execute any agreement or
other document, so as to:

(1)      remain the effectiveness of this Agreement;   (2)      facilitate the
disposal of the Pledged Property in the manner provided herein; and/or   (3)   
  maintain or realize the purposes hereof or the guarantee established in  

EworldChina Equity Pledge Agreement

9

--------------------------------------------------------------------------------

accordance herewith.

Article 10 Effectiveness and Term of This Agreement

10.1      This Agreement shall become effective upon the satisfaction of all of
the following conditions:     (1)      this Agreement is duly executed by each
of the Parties; and     (2)      the Equity Pledge hereunder has been lawfully
recorded in the shareholders register of the Company.     Pledgors shall provide
to Pledgee the registration certificate of the Equity Pledge in the aforesaid
shareholders register in a manner satisfactory to Pledgee.   10.2      This
Agreement shall remain effective until the full performance of the Contractual
Obligations or the full discharge of the Guaranteed Liabilities.  

Article 11 Notice

11.1      Any notice, request, demand and other correspondences required by or
made in accordance with this Agreement shall be in writing and delivered to the
relevant Parties.   11.2      The above notice or other correspondences shall be
deemed to have been delivered upon delivery when it is transmitted by facsimile;
or upon handed over to the receiver when it is delivered if delivered in person;
or on the fifth (5) day after posting when it is delivered by mail.  

Article 12 Miscellaneous

12.1      Subject to PRC Laws, Pledgee may, upon notice to Pledgors, and without
consent from Pledgor, assign Pledgee’s rights and/or obligations hereunder to
any third party; however, Pledgors may not, without Pledgee’s prior written
consent, assign their rights, obligations or liabilities hereunder to any third
party.     Successors or permitted assignees (if any) of Pledgors shall continue
to perform the obligations of Pledgors hereunder.   12.2      This Agreement is
made in Chinese in three (3) counterparts with each Party retaining one (1)
counterpart thereof, and additional counterparts (if necessary) may be executed
accordingly for the purpose of registration or filing.   12.3      The
execution, effectiveness, performance, amendment, interpretation and termination
of this Agreement shall be governed by PRC Laws.  

EworldChina Equity Pledge Agreement

10

--------------------------------------------------------------------------------

12.4      Any disputes arising hereunder and in connection herewith shall be
settled through consultations between the Parties, and if no agreement regarding
such disputes can be reached by the Parties within thirty (30) days of their
occurrence, such disputes shall be submitted to the China International Economic
and Trade Arbitration Commission Shanghai Commission for arbitration in Shanghai
in accordance with the arbitration rules thereof, and the arbitration award
shall be final and binding on the Parties.   12.5      Any rights, powers and
remedies entitled to any Party by any provision herein shall not preclude any
other rights, powers and remedies entitled to such Party in accordance with laws
and other provisions hereunder, and the exercise of its rights, powers and
remedies by a Party shall not preclude its exercise of its other rights, powers
and remedies.   12.6      The failure to or delay by a Party in exercise of any
of its rights, powers and remedies hereunder or in accordance with the laws (the
Such Rights”) shall not constitute a waiver thereof nor shall any single or
partial waiver of Such Rights preclude the exercise of the same by such Party in
other manner and the exercise of other Such Rights.   12.7      The headings of
each article herein are for reference only, and in no circumstances shall such
headings be used in or affect the interpretation of the provisions hereof.  
12.8      Each provision contained herein shall be severable and independent
from any other provisions, and if at any time one term or terms herein shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the other provisions herein shall not be affected thereby.  
12.9      Any amendments or supplements to this Agreement shall be in writing
and shall take effect upon due execution by the Parties hereto.  

12.10

Subject to the provision of Article 12.1 above, this Agreement shall be binding
on the legal successors of the Parties.

12.11

At the even date with the date hereof, Pledgors shall sign a power of attorney
(as set out in Appendix hereto, the "Power of Attorney") respectively to
authorize any person designated by Pledgee (the “Agent”) to sign on their behalf
any and all necessary legal documents for the exercise by Pledgee of its rights
hereunder pursuant to this Agreement. Such Powers of Attorney shall be kept by
Pledgee and, when necessary, Pledgee may at any time submit the Power of
Attorney to the relevant government authorities. When and only when a written
notice is issued by Pledgee to Pledgors on removal of the Agent,

EworldChina Equity Pledge Agreement

11

--------------------------------------------------------------------------------

Pledgor shall immediately revoke the entrustment to the existing Agent, and
entrust any other person then designated by Pledgor to, on his or her behalf and
pursuant to this Agreement, execute any and all legal documents required for the
exercise of the rights hereunder by Pledgee, the new Power of Attorney shall
supersede the previous one immediately upon execution. Except for the above
circumstances, Pledgors shall not revoke the Power of Attorney issued to the
Agent.

Notwithstanding the foregoing, if according to PRC Laws, the articles of
association of the Company or the requirements of the relevant government
authorities, the documents or the things in relation to the Pledgee’s exercise
of its rights hereunder must be executed or completed by Pledgors, Pledgors
shall perform such obligation in a timely manner.

[The remainder of this page is intentionally left blank]

EworldChina Equity Pledge Agreement

12

--------------------------------------------------------------------------------

(Signature Page)

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date and in the place first set forth above.

LI ZHI GANG

Signature:
_____________


LI HUI(

Signature:
_____________


WFOE
(Company chop)
By:
_____________

Name:
Position: Authorized Representative


EworldChina Equity Pledge Agreement

13

--------------------------------------------------------------------------------

Appendix I:

Basic Information of Shanghai EworldChina Information Technologies Co., Ltd.

Company Name: Shanghai EworldChina Information Technologies Co., Ltd.

Registered Address: 1088 South Pudong Road, Suite 1202, Shanghai,
Registered Capital: Renminbi one million Yuan (RMB 1,000,000)
Legal Representative: Li Zhi Gang(×¢)


Shareholding Structure:

Shareholder’s Name    Registered Capital    Percentage of      (RMB)   
Contribution  Li Zhi Gang (×¢)    RMB800,000    80%  Li Hui (‰)    RMB200,000   
20%  Total    RMB1,000,000    100% 


Financial Year: January1 to December 31 of a calendar year

EworldChina Equity Pledge Agreement

14

--------------------------------------------------------------------------------

Appendix II:

Format of the Power of Attorney

I,
____________
, hereby irrevocably entrust Mr. Jin Jiafeng



with his




identity card number 310103197302062418, to be my authorized designee to sign on
my behalf all necessary or useful legal documents with respect to the exercise
by WFOE of all its rights under the Equity Pledge Agreement regarding Shanghai

EworldChina Information Technologies Co., Ltd.

between it and me.

Signature:     

--------------------------------------------------------------------------------

Date:    , 2007 


EworldChina Equity Pledge Agreement

15

--------------------------------------------------------------------------------

[ew8kx2x17x1.jpg]


1

--------------------------------------------------------------------------------